 



Exhibit 10.50
SETTLEMENT AGREEMENT
     This Settlement Agreement (“Settlement Agreement”) is entered into as of
July 2, 2007 (the “Effective Date”) by and between Dr. Neal R. Cutler, an
individual (“Cutler”), and Avanir Pharmaceuticals, a California corporation
(“Avanir”), together with its affiliates and subsidiaries (Avanir and Cutler are
each referred to as a “Party” or collectively as the “Parties”).
     WHEREAS, Cutler and Avanir are each party to that certain Unit Purchase
Agreement by and between Avanir, Cutler and certain other parties listed
therein, dated as of May 22, 2006 (the “Alamo Purchase Agreement”) relating to
the sale of all outstanding ownership interests in Alamo Pharmaceuticals, LLC, a
California limited liability company (“Alamo”), to Avanir;
     WHEREAS, unless separately defined within this Settlement Agreement or
otherwise indicated, all capitalized terms used herein shall have the meaning
given to such terms in the Alamo Purchase Agreement;
     WHEREAS, the consideration Avanir paid to acquire Alamo included three
Buyer Notes in the aggregate principal amount of $25,075,000 issued at the
closing of the transactions contemplated by the Alamo Purchase Agreement and an
Alternate Contingent Note 1 in the aggregate principal amount of $2,000,000,
issued subsequent to such closing;
     WHEREAS, Avanir may be required to issue an Alternate Contingent Note 2,
subject to and in accordance with the terms of the Alamo Purchase Agreement (the
Buyer Notes, Alternate Contingent Note 1 and Alternate Contingent Note 2 may be
referred to collectively herein as the “Notes”);
     WHEREAS, Avanir is actively engaged in an effort to sell the business
activities and operations of Avanir and its subsidiaries involving the
development, formulation, testing, production, licensing, commercialization and
distribution, including assets, inventory, contracts, permits and intellectual
property associated therewith of: (i) FazaClo (the “FazaClo Business”),
(ii) certain compounds that are not currently commercialized for the potential
treatment of cardiovascular disease, (iii) Xenerex antibody technology and
(iv) the orally active drug molecule AVP-13358 — Selective Cytokine Inhibitor
currently in clinical trial; for purposes of this Agreement, “Business” means
(a) the FazaClo Business and (b) if the aggregate cumulative Consideration (as
defined below) with respect to the businesses described in clauses “(ii)”,
"(iii)” and “(iv)” does not exceed $8 million in the aggregate for all such
businesses, the businesses described in clauses “(ii)”, “(iii)” and “(iv)”,
collectively, it being understood and agreed that if the Consideration with
respect to such businesses exceeds $8,000,000 in the aggregate for all such
businesses at any time, the term “Business” shall be limited to the FazaClo
Business and shall not include such businesses for all purposes of this
Settlement Agreement; for purposes of this Agreement, “Consideration” means with
respect to any business (x) the amount of cash and the fair market value of
non-cash consideration paid

 



--------------------------------------------------------------------------------



 



at the closing of the sale of such business and (y) the amount of cash and the
fair market value of non-cash consideration paid within six months of such
closing; and
     WHEREAS, the Parties wish to settle a dispute between them regarding
whether a sale of the Business would cause the Notes to become due and payable
(the “Dispute”).
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
     1. Payment to Cutler Upon Sale of the FazaClo Business. Upon the
consummation of a sale of all or substantially all of the FazaClo Business by
Avanir, either directly or through its subsidiaries, to any party that is not a
wholly-owned subsidiary of Avanir, Avanir shall pay $11,000,000 to Cutler (the
“Sale Payment”). The Sale Payment shall be made in immediately available funds
pursuant to wire transfer instructions to be provided by Cutler.
     2. Effect of Sale Payment on Avanir Payment Obligations Under the Notes.
Upon making the Sale Payment, the payment obligations set forth in the Notes
shall be affected as follows:
     (a) Application of Sale Payment. The Sale Payment shall be applied first to
reduce the outstanding principal of, and interest on, Buyer Note 1 until such
note is paid in full, second to reduce the outstanding principal of, and
interest on, Buyer Note 2 and thereafter to reduce the outstanding principal of,
and interest on, the other Notes in an order to be specified by Avanir.
     (b) Credit Against Obligation To Make Financing Prepayments. Upon Avanir
making the Sale Payment to Cutler (the date of such payment, the “Payment
Date”), Avanir shall not be obligated to make any payment against the Notes in
connection with Financing Transactions (as such term is defined in the Notes)
consummated on or after the Payment Date until such time as Avanir and/or its
subsidiaries shall have received aggregate net proceeds from all Financing
Transactions consummated on and after the Payment Date of $55,000,000 (the
“Financing Threshold”). Upon reaching the Financing Threshold, Avanir’s
obligations to make payments against the Notes in connection with Financing
Transactions (or a portion thereof to the extent net proceeds therefrom exceeds
$55,000,000 in the case of the Financing Transaction that results in the
Financing Threshold being exceeded) shall resume with respect to the net
proceeds of Financing Transactions that are in excess of the Financing
Threshold. Until the Financing Threshold has been achieved, promptly following
the consummation of any Financing Transaction, Avanir shall provide Cutler with
a report indicating the net proceeds that Avanir and/or any of its subsidiaries
realized from the Financing Transaction at issue. Such notice(s) shall be sent
to Cutler as set forth in Section 10.05 of the Alamo Purchase Agreement.

2



--------------------------------------------------------------------------------



 



     (c) All Other Payment Obligations Under the Alamo Purchase Agreement Remain
in Full Force and Effect. Except as expressly set forth in Sections 1, 2(a),
2(b) and 3 of this Settlement Agreement, all obligations set forth in the Alamo
Purchase Agreement and the Notes shall remain in full force and effect and
Cutler retains all rights that exist under the Alamo Purchase Agreement and the
Notes.
     3. Conditional Waiver of Right To Full Payment Upon Sale of the Business.
Conditioned upon Avanir making the Sale Payment, Cutler on his own behalf and on
behalf of his predecessors, successors, assigns and Affiliates (as such term is
defined below), hereby consents to a sale of the Business and waives any rights
he or they may have to assert and further agrees that he and they will not
assert, that a sale of the Business in one or a series of transactions, by
itself, will cause the Notes to become due and payable or assert that any of the
underlying bases that would result in the Notes becoming due and payable as a
result of such sale have occurred as a result of such sale (this waiver shall be
referred to hereafter as the “Limited Waiver and Agreement”). The Limited Waiver
and Agreement applies only to a sale of the Business by itself in one or a
series of transactions, and does not preclude Cutler from asserting that sales
of other assets, before or contemporaneous with any sale of the Business
constitutes a sale of substantially all of Avanir’s assets.
     4. Releases.
          (a) Each Party, on behalf of itself and on behalf of its predecessors,
successors, assigns and persons or entities that control it or that are
controlled by it (“Affiliates”), hereby generally release and forever discharge
the other Party, and each of the other Party’s respective past and present
agents, representatives, shareholders, officers, directors, managers, attorneys,
employers, employees, servants, assigns, subsidiaries, divisions, affiliates,
partners, partnerships, bonding companies, related companies, parent companies,
immediate family members, spouses, insurers, and predecessor or successor
companies, and the officers, directors, employees, agents, heirs, executors,
administrators, and assigns of each of these, from any and all claims, demands,
rights, suits, liens, obligations, damages, liabilities, and causes of action,
known or unknown, suspected or unsuspected, from the beginning of time through
the date this Settlement Agreement is fully executed, that arise out of, are
connected with, relate to, or are incidental to the Dispute. The Parties
acknowledge that they may hereafter discover facts different from or in addition
to those now known or believed to be true and agree that this Settlement
Agreement shall remain in full force and effect, notwithstanding the potential
existence of such different or additional facts.
          (b) The Parties acknowledge that they have been advised regarding the
effect of California Civil Code Section 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,

3



--------------------------------------------------------------------------------



 



     WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”
          The Parties having been so advised, agree that the provisions of
California Civil Code section 1542 and all similar federal or state laws,
rights, rules and legal principles of any other jurisdiction or political
subdivision which may be applicable hereto, to the extent they apply to any of
the matters relating to the Dispute released herein, ARE KNOWINGLY AND
VOLUNTARILY WAIVED AND RELINQUISHED BY THE PARTIES, in each and every capacity,
to the fullest extent possible, and the Parties FURTHER AGREE AND ACKNOWLEDGE
that this waiver is an essential term of the releases set forth in this
Agreement, without which the other Party would not have entered into this
Agreement.
          (c) Each Party hereby agrees to indemnify the other Party, and defend
and hold the other Party harmless, from and against any liability, loss, cost,
and expense whatsoever (including attorneys’ fees) incurred as a direct or
indirect result of any lawsuit or other proceeding commenced on any claim
released pursuant to this Agreement.
     5. Limitation. Notwithstanding anything to the contrary herein, the Limited
Waiver and Agreement set forth in Section 3 and the release set forth in
Section 4 shall be null and void if both (i) a sale of all or substantially all
of the FazaClo Business shall not have occurred prior to the 12-month
anniversary of the date hereof and (ii) at the time of any sale of all or
substantially all of the FazaClo Business, there has been a material diminution
in the value of Avanir’s assets not primarily used in the FazaClo Business from
the value of such assets as of the date hereof.
     6. Assignment. Neither this Settlement Agreement nor any of the rights or
obligations hereunder may be assigned by a Party to any third party unless
specifically agreed to in writing by the other Party.
     7. Waiver. The failure or delay by any Party to exercise any rights under
this Settlement Agreement shall not operate as a waiver of any rights under this
Settlement Agreement. The Parties may affirmatively waive rights under this
Settlement Agreement, but to be effective, such waiver must be in writing and
signed by the Party to be bound thereby.
     8. Governing Law. This Settlement Agreement and any claim or controversy
arising out of or relating to this Settlement Agreement, shall be governed by
the law of the State of California without regard to conflict of law principles
that would result in the application of any law other than the State of
California.
     9. Currency. All payments made pursuant to this Settlement Agreement shall
be in U.S. dollars.

4



--------------------------------------------------------------------------------



 



     10. Cumulative Remedies. All rights and remedies of either Party are
cumulative of each other and of every other right or remedy such Party may
otherwise have at law or in equity, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies.
     11. Representation by Counsel. The Parties hereto acknowledge that they are
each represented by counsel of their choice and that have had adequate
opportunity to consult with counsel prior to signing this Settlement Agreement.
The Parties have carefully reviewed the terms of this Settlement Agreement and
fully understand its contents. The Parties agree that this Settlement Agreement
shall be treated as having been drafted by both Parties, with no presumption or
interpretation against either Party as the drafter of this Settlement Agreement.
     12. Representations and Warranties. Each of the Parties represents,
warrants, and agrees as follows:
          (a) Such Party has all requisite power and authority to enter into
this Settlement Agreement and to perform its obligations hereunder.
          (b) All action on the part of such Party necessary for the
authorization, execution and delivery of this Settlement Agreement and the
consummation of the transactions contemplated hereby, have been duly taken. This
Settlement Agreement constitutes the legal, valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms.
          (c) There has been no assignment or other transfer of any interest in
any Claims which such Party has or may have had against the other, or any of
them.
          (d) Such Party has received prior independent legal advice from legal
counsel of such Party’s choice with respect to the advisability of making the
settlement provided for in this Settlement Agreement and with respect to the
advisability of executing this Settlement Agreement. Such Party’s attorney has
reviewed this Settlement Agreement at length and made any desired changes.
          (e) In executing this Settlement Agreement such Party has relied
solely on the statements expressly set forth herein. Such Party further
represents, warrants, and agrees that in executing this Agreement it has placed
no reliance whatsoever on any statement, representation or promise of any other
Party or any other person or entity, not expressly set forth herein, or upon the
failure of any other Party or any other person or entity to make any statement,
representation or disclosure of anything whatsoever.
          (f) Such Party has read this Settlement Agreement carefully, knows and
understands the contents of this Settlement Agreement, and has made such
investigation of the facts pertaining to the settlement and this Settlement
Agreement as such Party deems necessary or desirable.

5



--------------------------------------------------------------------------------



 



          13. Settlement of Claims. The Parties acknowledge and covenant that
this Settlement Agreement represents a settlement and compromise of disputed
claims, and that by entering into this Settlement Agreement, no Party admits or
acknowledges the existence of any liability or wrongdoing, all such liability or
wrongdoing being expressly denied. No provision of this Settlement Agreement
shall be construed as an admission or concession of any factual conclusion,
status, or liability on the part of any Party or any liability or wrongdoing or
of any preexisting liability or wrongdoing of any Party. The terms of this
Settlement Agreement are contractual, not a mere recital, and are the result of
negotiations between the Parties.
     14. Confidentiality. The Parties agree that, unless required to be
disclosed by law, strict confidentiality of the financial and other terms of
this Settlement Agreement is of the essence. The Parties represent that prior to
the execution of this Settlement Agreement, they have not disclosed the terms of
content of this Settlement Agreement, including any monetary figures discussed
by the Parties in settlement negotiations, to any person, organization, or
entity other than legal counsel to such Party, accountants and tax or financial
advisors to such Party or employees of such Party. Except as required by law or
in any legal, administrative or regulatory proceeding, the parties shall
maintain in strict confidence and shall not disclose to anyone the contents of
this Settlement Agreement (including the consideration received hereunder) or
publicly discuss any aspect of the dispute between the parties which led up to
this Settlement Agreement or the nature of the dispute. Notwithstanding the
foregoing, such information may be disclosed in a legal action or proceeding to
approve, interpret, or enforce this Settlement Agreement; by order of a court of
competent jurisdiction; and to the parties’ respective spouses, employees,
accountants, tax or financial advisors, lenders, potential lenders, insurers,
and with respect to such professionals only to the extent necessary to permit
such individuals or entities to perform required tax, accounting, financial,
legal, or administrative tasks or services, which individuals shall be directed
to refrain from disclosing the information. The Parties may disclose, without
providing any details of the terms of this Settlement Agreement, that this
matter has settled.
     15. Attorneys’ Fees. In the event that a Party files an action or
proceeding to enforce or interpret or for breach of this Agreement, the
prevailing Party in that action or proceeding shall be entitled to recover its
costs and expenses (including reasonable attorneys’ fees).
     16. Execution and Counterparts. This Settlement Agreement may be executed
in two or more counterparts, each of which when executed shall be deemed an
original and all of which together shall constitute a single instrument. The
Parties agree that facsimile signatures shall be deemed effective as original
signatures.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties, individually or by its duly
authorized representative, has entered into this Settlement Agreement as of the
date first above written.

         
 
  AVANIR PHARMACEUTICALS    
 
       
 
       /s/ Keith A. Katkin    
 
       
 
  By: Keith Katkin    
 
  Its: President and Chief Executive Officer    
 
       
 
  DR. NEAL R. CUTLER    
 
       
 
       /s/ Neal R. Cutler    
 
       

[Signature Page to Settlement Agreement]

 